Citation Nr: 9919854	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  94-23 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for a back disorder, to include the issue of entitlement to a 
total rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to January 
1972, and from April 1975 to July 1985.

Service connection was granted for a back disorder by a 
November 1988 rating decision.  A 20 percent disability 
rating was assigned, effective July 21, 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which, among other things, found that the 
veteran was not entitled to a disability rating in excess of 
20 percent for his back disorder.  The 40 percent rating was 
subsequently granted by an August 1996 Hearing Officer's 
decision, and was effective September 8, 1993.

The veteran provided testimony at personal hearings before 
the RO in March 1996, and before the undersigned Board Member 
in October 1996.  Transcripts of both hearings are of record.

This case was previously before the Board in March 1997.  It 
is noted that in addition to his claim for an increased 
evaluation of his back disorder, other issues on appeal 
included entitlement to a compensable disability rating for 
bilateral hearing loss, and whether there was clear and 
unmistakable error in the December 1993 rating decision 
denying service connection for post-traumatic stress disorder 
(PTSD).  The Board denied the veteran's hearing loss and PTSD 
claims, and remanded the back disorder issue for additional 
development.  It has now been returned to the Board for 
further appellate consideration.  As a preliminary matter, 
the Board finds that the RO has complied with the directives 
of the March 1997 remand.  Accordingly, a new remand is not 
required to comply with Stegall v. West, 11 Vet. App. 268 
(1998).

A review of the record shows that it was unclear whether the 
veteran was still represented in this matter by the Disabled 
American Veterans, or whether he had obtained the services of 
a private attorney.  Consequently, correspondence was sent to 
the veteran in March 1999 requesting clarification as to who 
was his accredited representative.  The veteran was informed 
if he did not respond to this correspondence it would be 
assumed that he was still represented in this matter by 
Disabled American Veterans.  No response was received from 
the veteran.


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran's 
back disorder is manifest by pronounced symptoms of 
intervertebral disc syndrome.

2.  The veteran has not engaged in substantial gainful 
employment since October 1993.

3.  The veteran has completed high school through the tenth 
grade, and has worked as a machine shop helper, auto 
mechanic, truck driver, dispatcher, and an automobile parts 
salesman.  The evidence also shows that he is currently doing 
volunteer work at a hospital.

4.  In addition to his back disorder, the veteran is service-
connected for bilateral hearing loss, tinnitus, and 
hemorrhoids.  A 10 percent rating is in effect for the 
tinnitus, while the other disabilities are noncompensable 
(zero percent).

5.  Medical evidence of record reflects that the veteran 
continues to suffer from his service-connected back disorder, 
and that he is also suffering from bilateral hearing loss, 
tinnitus, hemorrhoids, and a psychiatric disorder.

6.  A VA examiner opined in November 1997 that sedentary work 
would be reasonable, while heavy repetitive work would be 
unreasonable and very difficult for the veteran to do because 
of his back disorder.

7.  The Social Security Administration (SSA) found that the 
veteran was disabled under the SSA's rules, and entitled to 
Social Security benefits retroactive to September 1993.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for a back disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1,4.2, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (1998).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 3.340, 3.341, 4.14, 4.16, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  Service connection was granted for a back 
disorder by a November 1988 rating decision.  A 20 percent 
disability rating was assigned, effective July 21, 1987.  
This grant was based on service medical records which 
reflected that the veteran was treated during service for 
residuals of a back injury, to include right leg complaints, 
incurred in a car accident.  Additionally, VA examination 
conducted in September 1987 showed limitation of motion, 
while VA medical records from June 1988 included a diagnosis 
of chronic low back strain.

The veteran's claim for an increased disability evaluation of 
his back disorder was received by the RO in September 1993.  
Among other things, the veteran reported that he had been 
hospitalized at the VA Medical Center (VAMC) in Fort Lyon, 
Colorado, for his back disorder, and PTSD.

Medical records were subsequently obtained from the Fort Lyon 
VAMC which covered the period from August 1993 to November 
1993.  Among other things, these records show treatment for 
chronic low back pain.  Additionally, these records show that 
the veteran had a psychiatric hospitalization from August to 
September 1993.  While he was noted to have a service-
connected back disability, no pertinent findings were made 
regarding its current nature and severity.  

The veteran underwent a VA examination of his back disorder 
in November 1993.  At this examination, it was noted that the 
veteran's back pain was aggravated by driving too long, 
bending, lifting, pulling, and pushing.  He had spasms in his 
back that were from the waist up to the neck, and aggravated 
by putting his arms over his head.  The pain radiated down 
the right leg to the knee and in the buttocks.  The examiner 
stated that most of the pain sounded like it was across the 
low back and did not radiate.  It was also noted that the 
veteran had been employed until October 1993 at an auto 
repair parts store, when he pulled a muscle in his back.

On physical examination, the veteran performed normal toe, 
heel, and tandem gait.  The veteran's legs showed no sciatic 
radiation induced by range of motion or straight leg raising.  
Range of motion of the lumbar spine was as follows: flexion 
to 80 degrees; lateral flexion to 25 degrees; extension to 25 
degrees; and rotation to 30 degrees.  Straight leg raising 
was painful at 80 degrees, bilaterally.  Deep tendon reflexes 
were 3+, active and equal.  Diagnoses from this examination 
included mild degenerative arthritis of L3 and L4 vertebrae; 
chronic back strain with pain radiation in the right lower 
extremity with signs and symptoms as described.  Regarding 
left lower extremity sciatica, the examiner found that there 
was insufficient clinical evidence at that time to warrant a 
diagnosis of any acute or chronic disorder or residual 
thereof.

In a December 1993 rating decision, the RO denied, among 
other things, the veteran's claim for an increased evaluation 
of his service-connected back disorder.  The RO found that 
the evidence showed the veteran had moderate recurring 
attacks, but not severe recurring attacks with little 
intermittent relief that was necessary for the next higher 
evaluation of 40 percent.  Therefore, the 20 percent rating 
was confirmed and continued.  The veteran appealed this 
decision to the Board.

A new VA examination was accorded to the veteran in August 
1995.  The veteran was found to be nontender to palpation 
over the spinous processes in the lumbosacral region.  
Straight leg raising on the right and left was to 30 degrees 
with minimal effort.  The veteran was able to balance on each 
leg alone and to partially squat down and arise to the 
standing position.  He attempted to walk on his heels and 
toes but with minimal effort.  He refused to bend at the 
waist to try to touch his toes as he reported that this would 
aggravate his back.  On range of motion testing, he attempted 
to lean backward with extension to 30 degrees; lateral 
rotation was to 35 degrees; and lateral flexion was to 40 
degrees.  His patellar reflexes were 2+ and symmetrical, 
while the right Achilles was absent and the left was 1+.  
Sensory examination appeared to be intact to both pinprick 
and light touch.  Final diagnoses regarding the lumbar spine 
included CT scan evidence of an extruded nucleus pulposus 
distorting the S1 nerve root as well as broad based disc 
bulging at L4 and L5 without convincing evidence of neural 
foraminal lower L5 nerve foot compromise, and with residuals 
and sequelae to include discomfort and paresthesias.

At his March 1996 personal hearing, the veteran testified 
that he had last worked in 1993, and that he had been granted 
Social Security disability benefits.  The veteran testified 
that the Social Security Administration (SSA) granted his 
claim after review of his VA records, and that he believed it 
was due to his back.  He also testified that he was 
experiencing increased symptomatology at the hearing because 
of the long car drive.  The veteran described his back pain 
as a soreness, located about waist level and centered around 
the spine.  He testified that the pain radiated down his 
right leg, and occasionally down his left leg.  Additionally, 
he stated that he also experienced spasms and numbness.  
Further, he testified that he had trouble sleeping because of 
his back pain.  The veteran asserted that he did not have a 
day where he was pain free.  Also, he testified that he was 
currently taking anti-inflammatories for his back that were 
prescribed by the VA.

Additional VA medical records were subsequently obtained that 
covered the period from August 1993 to March 1996.  These 
records include an electromyographic (EMG) test report from 
July 1994 which reflects early right S-1 root irritation and 
probable mild S-1 radiculopathy.  An August 1994 notation 
indicated that S-1 nerve root irritation was not visible to 
computerized tomography (CT) scan.  Plain films revealed no 
abnormality.  The examiner's impression was of herniated 
nucleus pulposus, right, L5-S1.

Various records are also on file from the SSA which cover the 
period from August 1985 to October 1994, some of which were 
already on file.  These records include a Disability 
Determination and Transmittal sheet which reflects that the 
veteran was found disabled pursuant to the Social Security 
Act beginning in September 1993.  Primary diagnosis was major 
depression and a personality disorder, with secondary 
diagnosis of lumbar spine degenerative disc disease and 
hearing loss.  Also, the veteran was found to have the 
following exertional limitations: occasional lifting and/or 
carrying of 20 pounds; frequent lifting and/or carrying of 10 
pounds; he could stand and/or walk (with normal breaks) for a 
total of 4 to 5 hours; he could sit (with normal breaks) for 
about 6 hours in an 8-hour work day due to postural shifting; 
and his ability to push and/or pull ( including operation of 
hand and/or foot controls) was unlimited, other than as shown 
for lift and/or carry.  Postural limitations were occasional 
climbing, stooping, and crawling, as well as frequent 
balancing, kneeling, and crouching.  It was noted that 
frequent represented less than two-thirds of the time, while 
occasional represented less than one-third of the time.  The 
only environmental limitations noted was noise exposure due 
to his hearing loss.  

Also on file is an August 1994 letter addressed to the 
veteran from the United States Post Office.  This letter 
informed the veteran that he had been found medically 
unsuitable for the position of an automotive mechanic, and 
that his name had been removed from the active register 
eligibles.  This decision was reportedly based on review of 
the veteran's medical records and review by a medical officer 
which revealed degenerative disc disease with restrictions of 
no bending or lifting over 10 pounds.  The letter further 
stated that this condition was not compatible with the 
strenuous activities required for the position, which 
included heavy lifting, pushing, pulling, repetitive 
stretching and reaching.

An August 1996 Hearing Officer's decision increased the 
assigned disability rating for the veteran's back disorder to 
40 percent, effective September 8, 1993.  The Hearing Officer 
noted that, as a whole, the evidence remained unclear and 
inconsistent with regard to the severity of the veteran's 
back disorder.  Nevertheless, the Hearing Officer concluded 
that the evidence indicated severe impairment necessary for a 
40 percent rating.  The Hearing Officer found that the 
evidence did not demonstrate findings consistent with 
pronounced impairment which would be required for a rating in 
excess of 40 percent.  Furthermore, the Hearing Officer found 
that the evidence did not demonstrate an exceptional or 
unusual disability as to require consideration of an 
extraschedular evaluation.

The veteran underwent another VA examination in October 1996.  
At this examination, it was noted that the veteran had had no 
hospitalizations or surgeries since his last examination in 
August 1995.  It was further noted that the veteran took 
medication for his back disorder.  Additionally, he was noted 
to have had a motor vehicle accident in 1984 and another in 
1989.  Regarding his occupational and educational history, it 
was noted that the veteran last worked in 1993 as a manager 
in the parts department for an automobile parts store, and 
that he worked there for 4 months.  Prior to that, he worked 
in sales for 2 to 3 years for a couple of different 
establishments, and before that he was unemployed for one to 
one and a half years following his 1989 motor vehicle 
accident which aggravated his back injury.  
The veteran reported that he experienced constant and 
bilateral lower extremity sciatica.  He also reported that he 
was unable to sit for longer than three or four minutes 
before having to shift.  Standing more than 10 or 15 minutes 
also resulted in back complaints.   He indicated that he was 
able to "endure" walking if there were no inclines or steps, 
and that bending aggravated his back symptoms the most. 

Upon examination, it was noted that the veteran turned to his 
side to lie down and to sit back up.  Straight leg raising 
caused immediate pain as the heel was lifted off the table on 
the right, such that it was positive at 5 degrees on the 
right and 10 degrees on the left.  The veteran stated that he 
also had right anterior thigh pain as well as lower back 
pain.  The right toe appeared to have slightly weak 
dorsiflexion and plantar flexion.  He was able to stand on 
his heels and toes, but did so slowly.  He had mild right 
sciatic discomfort.  Range of motion was limited to 20 
degrees of forward flexion, such that he could only come to 
within 25 inches of touching the floor; backward extension 
was to 25 degrees; lateral bending was to 10 degrees on the 
left and 15 degrees on the right; rotation was 20 degrees, 
bilaterally.  Furthermore, the examiner noted that all of 
these movements were accomplished with much pain behavior.  
Neurological examination showed deep tendon reflexes to be 2+ 
in the knees and 1+ in the ankle, and not present in the 
right ankle.  He reported decreased sensation to touch on the 
right lateral thigh, calf, and foot, including the fifth 
digit.  Based on the foregoing, the examiner diagnosed low 
back strain with herniated nucleus pulposus at right L5-S1 
and right lower extremity sciatica with marked discomfort and 
limitation in motion and function.

At his October 1996 personal hearing, the veteran testified 
that he experienced constant back pain.  He testified that he 
was able to endure the pain unless he attempted to do a lot 
of bending or picking up of the trash.  The veteran also 
testified that some days he was able to do chores like a load 
of clothes, but other days he just did not want to get up 
because of the pain.  He stated that he had trouble sleeping 
because of his back pain.  Also, he testified that he was 
told he had two bad discs, sciatica, and no response on the 
right side with testing of his reflexes and nerves.  He 
testified that he had not worked since 1993 due to a 
combination of his back disability and his psychological 
disabilities.

When this case came before the Board in March 1997, the Board 
concluded that the evidence, as a whole, did not clearly 
indicate the current severity of the veteran's low back 
disorder.  For example, while testing showed that the veteran 
had a significant low back disorder, there was inconsistency 
with regard to the range of motion, going from normal range 
of motion to refusing to forward bend in that this would 
aggravate back symptomatology.  Additionally, while the 
veteran reported significant neurological residuals, 
particularly in the right lower extremity, the severity of 
these residuals was not apparent.  Therefore, the Board 
remanded the case for additional development.  The RO was to 
obtain the most recent medical treatment records pertaining 
to the veteran's back disorder, and to schedule him for a new 
VA examination to determine the severity of the low back 
strain with sciatica.

Following the Board's remand, the RO sent a development 
letter to the veteran in April 1997.  Among other things, the 
RO requested that the veteran submit treatment report, and/or 
statements from the doctors who had treated him for his 
claimed disability.  No response appears to have been 
received from the veteran regarding this request.

The record shows that the veteran underwent a VA examination 
of his hemorrhoids in October 1997, which also included 
findings regarding employability.  The examiner noted that 
the veteran's medical records had been reviewed.  At this 
examination, the veteran reported that he completed school 
through the tenth grade, and that he had worked in the past 
as a machine shop helper.  In the military, he worked in 
dispatch, as an auto mechanic, as a truck driver, and in 
records.  Since his release from active duty, he worked in 
sales at Montgomery Ward, and as a parts manager for an 
automobile parts company.  It was noted that he currently 
tried to do volunteer work, which included hospital duties 
such as handing out newspapers to patients and putting 
together packets.  The veteran reported that he did not 
believe he could work now because of mental frustrations from 
the VA hospital.  It was noted that he had recently applied 
for a job as a mechanical helper for 20 hours a week, but 
this was refused by Postal Service doctors because of his 
back and nerve damage.  The examiner diagnosed hemorrhoids by 
history and with examination evidence for prior inflammation.  
Regarding employability, the examiner opined that the veteran 
would not be limited in his ability to work in any way 
secondary to his hemorrhoids.  

A new VA examination of the veteran's back was conducted in 
November 1997.  At this examination, it was noted that the 
veteran's back disorder had been treated with a variety of 
techniques, most recently a series of epidural steroid 
injections.  It was noted that this treatment helped 
somewhat.  It was further noted that the veteran had been in 
and out of physical therapy as well.  The veteran also 
reported that he had had chiropractic treatment that helped 
somewhat.  He was currently taking the medications Flexeril, 
Motrin, and Tylenol #3 for his back pain.  The veteran 
described persistent back pain aggravated by activity and 
relieved by rest.  Further, the pain radiated down the back 
of the right leg and thigh, and occasionally into the foot.  
He reported generalized soreness and spasms in the back, and 
easy fatigability of the lumbar spine.  The pain and 
fatigability were worse with activities.  He reported that he 
could not do any significant bending or lifting as a result 
of these symptoms.  Additionally, he reported some numbness 
along the outside of his right foot and leg.  However, he did 
not have any numbness, tingling, weakness, etc., in the left 
lower extremity.

On physical examination, the examiner found that there was 
mild loss of the lumbar lordosis.  Range of motion appeared 
to be limited to pain.  As a result, the veteran had active 
and passive flexion to 50 degrees; backward extension to 25 
degrees; lateral bending to 25 degrees, bilaterally, and 
rotation to 25 degrees, bilaterally.  Moreover, there was 
increased pain with any gently resisted flexion/extension of 
the lumbar spine.  Some fatigability was noted in that the 
veteran could not do repetitive flexion/extension due to 
pain.  There was positive straight leg raising to 45 degrees 
on the right, while there was negative straight leg raising 
on the left.  Reflexes were intact at the knees, but 
equivocal at the ankles.  The veteran was found to have 
slightly decreased sensation to light touch in the S1 
distribution on the right.  The rest of the sensory 
examination was found to be normal, as was the rest of the 
motor examination grossly.  

X-rays were taken at this examination for frontal and lateral 
views of the lumbar spine.  The lateral view demonstrated 
normal lumbar/vertebral alignment.  Anterior and lateral 
osteophytes were present at the L2-3, L3-4 and L4-5 levels.  
There was no significant loss of disc height at any lumbar 
level.  Facet joints appeared unremarkable.  There was normal 
spinous process alignment.  The pedicles and sacroiliac 
joints also appeared unremarkable.  There was a radiodense 
structure within or projecting over the right iliac bone, 
seen only on the anterior-posterior view.  It was opined that 
this might represent a large enostosis (bone island) or it 
might represent a prominent soft tissue calcification.  
Overall impressions were lumbar spondylosis deformans from 
L2-3 through L4-5; radiodensity projecting over right iliac 
bone, and differential included enostosis and soft tissue 
calcification.  

Based on the foregoing, the VA examiner diagnosed chronic low 
back pain, herniated disc, L5-S1 level with sciatica and S1 
radiculopathy as noted above; and degenerative joint disease 
as shown on X-rays.  Furthermore, the examiner opined that he 
would assign the veteran an additional 10 degree range of 
motion loss in his lumbar spine as a result of the increased 
pain with activities, easy fatigability, flare-ups of pain, 
etc.  Regarding the degree to which the veteran's back pain 
and related symptoms affected his ability to function, the 
examiner found that it affected it moderately.  With respect 
to employability, the examiner opined that sedentary work 
would be reasonable, while heavy repetitive work would be 
unreasonable and very difficult for the veteran to do.

Also on file is a February 1998 addendum from the physician 
who conducted the November 1997 VA examination.  The 
physician stated that this addendum was to clarify his 
diagnosis based on review of medical records that had 
recently been provided to him.  These include the medical 
records from 1984 and 1985, as well as the 1994 CT scan and 
X-rays.  Based on review of these records, the physician 
stated that his opinions and diagnosis at the November 1997 
VA examination were entirely unchanged.  He stated that he 
would not amend the final diagnosis whatsoever.  

The RO confirmed and continued the 40 percent rating for the 
veteran's back disorder in a January 1999 rating decision.  
In that same decision, the RO also denied the veteran's claim 
for individual unemployability.  The RO noted that the 
veteran did not meet the percentage standards for a grant of 
individual unemployability, and that there were no 
exceptional factors or circumstances associated with the 
veteran's disablement which would warrant a grant on an 
extraschedular basis.

The Board notes that in addition to his back disorder, the 
veteran is service-connected for bilateral hearing loss, 
tinnitus, and hemorrhoids.  A 10 percent rating is in effect 
for the tinnitus, while the other disabilities are 
noncompensable.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

Historically, the veteran's back disorder has been rated 
pursuant to the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code Diagnostic Code 5295, which provides criteria for the 
evaluation of lumbosacral strain.  The veteran's back 
disability could also be rated under Diagnostic Code 5292, 
which provides for the evaluation of limitation of motion of 
the lumbar spine.  However, neither of these Codes provides 
for an evaluation in excess of 40 percent.

Other potentially applicable criteria are found at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1998) for intervertebral disc 
syndrome.  Severe symptoms, with recurring attacks and 
intermittent relief are assigned a 40 percent evaluation.  
Pronounced symptoms, that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief are assigned a 60 percent 
evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).


Analysis.  In general, a veteran's claim of increasing 
severity of a service-connected disability establishes a 
well-grounded claim for an increased evaluation.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The veteran has 
asserted that his back disorder is more disabling than 
contemplated by the current evaluation.  Therefore, his claim 
for an increased evaluation is well-grounded.  VA has 
accorded the veteran several examinations in relation to this 
claim, and obtained medical records pertaining to the 
treatment he has received for his back problems.  There does 
not appear to be any pertinent medical evidence that is not 
of record or requested by the RO.  Thus, the Board finds that 
VA has fulfilled its duty to assist the veteran in developing 
the facts pertinent to his claim.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

As stated above, neither Diagnostic Code 5292 or 5295 
provides for a disability rating in excess of 40 percent.

With regard to the criteria necessary for a 60 percent rating 
under Diagnostic Code 5293, the Board acknowledges that the 
medical evidence does support a finding of intervertebral 
disc syndrome, sciatica, muscle spasms, as well as absent 
ankle jerk as shown by the October 1996 and November 1997 VA 
examinations.  The Board also acknowledges that the veteran 
has testified that the pain is constant.  However, the 
medical evidence does not support that the veteran's back 
disorder has resulted in pronounced symptomatology or 
impairment.  This finding is supported by the November 1997 
VA examiner's opinion that the veteran's ability to function 
was moderately affected by his back pain and related 
symptoms.  The examiner also opined that sedentary work would 
be reasonable, while heavy repetitive work would be 
unreasonable and very difficult for the veteran to do.  As 
mentioned above, the examiner confirmed these opinions in his 
February 1998 addendum after review of the veteran's records.  
Similarly, the SSA Disability Determination and Transmittal 
sheet also indicated that the veteran was able to function 
with certain exertional limitations.  The Board also notes 
that the veteran has testified that he was able to endure the 
pain unless he engaged in a lot of bending and other 
activities.  Finally, the Board notes that the November 1997 
VA examination report reflects that medical treatment has 
helped to relieve the veteran's back disorder to a certain 
degree.  Accordingly, the Board finds that the medical 
evidence shows that the veteran does not meet or nearly 
approximate the criteria necessary for the next higher rating 
of 60 percent under Diagnostic Code 5293.

The Board notes that it has taken into consideration the 
requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and has 
determined that they do not permit a schedular rating in 
excess of 40 percent.  These regulations are applicable since 
the veteran's disability is manifest by complaints of pain 
with resulting functional impairment of his back.  Despite 
these subjective complaints, the record does not contain 
evidence by which it can be factually ascertained that there 
is functional impairment attributable to the back disorder 
which would warrant a rating in excess of the 40 percent 
rating currently in effect.  Therefore, the factors to be 
considered pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59 do 
not provide any basis for a rating in excess of 40 percent.

The Board further notes that the veteran has also contended 
that he should be awarded a total rating based on individual 
unemployability due to his service-connected back disorder.  
In VAOGCPREC 6-96 (August 16, 1996), VA General Counsel 
stated that in determining whether a claim for a total rating 
based upon individual unemployability under 38 C.F.R. § 4.16 
is raised by the record, the primary consideration is whether 
the record contains assertions or evidence that the claimant 
is unable to secure or follow a substantially gainful 
occupation due to his or her service-connected disabilities.  
Moreover, the General Counsel stated that in such instances 
where the appealed issue concerns entitlement to an increased 
rating for a service-connected disability, the Board would 
have jurisdiction to address as a component of the increased 
rating claim, the question of entitlement to a total rating 
based upon individual unemployability provided the claim is 
based solely upon the disability or disabilities which are 
the subject of the increased rating claim.  Although the 
veteran has other service-connected disabilities, he has 
alleged that he is precluded from substantial, gainful 
employment solely due to his back disorder.  Therefore, the 
Board has jurisdiction to adjudicate the veteran's claim of 
entitlement to a total rating based on individual 
unemployability even though the evidence does not show he 
perfected a timely substantive appeal to the denial of this 
claim by the RO in the January 1999 rating decision.

As mentioned above, in addition to his back disorder, the 
veteran is service-connected for bilateral hearing loss, 
tinnitus, and hemorrhoids.  A 10 percent rating is in effect 
for the tinnitus, while the other disabilities are 
noncompensable.  For the reasons stated above, the Board has 
concluded that the veteran is not entitled to a disability 
rating in excess of 40 percent for his back disorder.  
Therefore, the veteran has a combined disability rating of 50 
percent.  See 38 C.F.R. § 4.25.  Consequently, the veteran 
does not meet the percentage standards set for in 38 C.F.R. 
§ 4.16(a) for a total disability rating based on 
unemployability.  However, the veteran may still be granted a 
total rating under the provisions of 38 C.F.R. §§ 3.321(b)(1) 
and 4.16(b) on an extraschedular basis.

To summarize the evidence above, the record shows that the 
veteran is service-connected for a back disorder, bilateral 
hearing loss, tinnitus, and hemorrhoids.  The veteran has a 
high school education through the tenth grade, and is 
currently 47 years old (he was born in November 1951).  His 
work experience includes work as a machine shop helper, auto 
mechanic, truck driver, dispatcher, and an automobile parts 
salesman.  Furthermore, the evidence on file shows that he 
has not worked since October 1993.  Further, he has been 
found to be disabled by the SSA and to be entitled to SSA 
disability benefits beginning in September 1993.  Medical 
evidence of record reflects that the veteran continues to 
suffer from his service-connected back disorder, bilateral 
hearing loss, tinnitus, hemorrhoids, and a nonservice-
connected psychiatric disorder.  

The Board notes that the law and regulations, as stated 
above, allow for the grant of a total disability rating for 
compensation purposes when a veteran is unable to secure 
substantially gainful employment due to service-connected 
disabilities.  The Board must consider whether the veteran is 
unemployable due to the disabilities for which service-
connection has been established in light of the veteran's 
employment history, educational and vocational attainment and 
all other factors having a bearing on his ability to obtain 
and maintain substantially gainful employment, except for his 
age.  38 C.F.R. § 4.19.  The Board has considered such 
factors as defects in physical or mental endowment preventing 
the usual amount of success in over-coming the handicap of 
disability and the effect of combinations of disability.  
38 C.F.R. § 4.15.  It is evident that the veteran's 
psychiatric disorder profoundly affects his ability to 
function.  This is shown by the SSA Disability Determination 
and Transmittal sheet, as well as the veteran's own testimony 
at the October 1996 personal hearing that he is unemployed 
due to the combination of his back disorder and psychological 
disabilities.  The Board must focus on the impairment due to 
the service-connected disabilities.  38 C.F.R. § 3.321(b)(1).

In considering whether the veteran is entitled to a total 
rating for compensation purposes, the Board has considered 
the veteran's statements that he is unemploy-able, as well as 
the medical records which indicate that the veteran is 
disabled due to a number of physical and mental conditions.  
Although the veteran has been granted Social Security 
benefits, it is not shown that all substantially gainful 
employment is precluded as the result of the service-
connected disabilities.  As mentioned above, the November 
1997 VA examiner has opined that sedentary work would be 
reasonable, while heavy repetitive work would be unreasonable 
and very difficult for the veteran to do because of his back 
disorder.  Moreover, the SSA records also show that the 
veteran is still capable of employment with certain 
exertional limitations.

Regulations cited above clearly provide that the use of 
manifestations not resulting from service-connected disease 
in establishing the service-connected evaluation is to be 
avoided and that neither age nor nonservice-connected 
disability are for consideration in determining whether the 
veteran is entitled to a total rating based on individual 
unemployability.  38 C.F.R. §§ 4.14, 4.16, 4.19.  The 
evidence on file reflects that the veteran's nonservice-
connected disabilities clearly contribute to the veteran's 
unemployability.  The record reflects that the veteran was 
found to be disabled pursuant to the Social Security Act 
beginning in September 1993 primarily because of major 
depression and a personality disorder.  However, the Court 
has noted that "[o]nly service-connected disabilities may be 
considered in determining 'extra-schedular' ratings for 
unemployability."  Tripp v. Derwinski, 3 Vet. App. 173, 176 
(1992).  For the reasons stated above, the medical evidence 
on file has shown that the veteran's back disorder warrants 
no more than a 40 percent disability rating.  As a result, 
the veteran's combined VA rating is 50 percent.

In view of the above, the Board finds that the veteran is not 
precluded from substantially gainful employment as the result 
of his service-connected back disorder, nor his other 
service-connected disabilities.  In reaching the above 
determination, the Board has considered the veteran's 
employment history, educational and vocational attainment and 
all other factors having a bearing on his ability to obtain 
and maintain substantially gainful employment, except for his 
age.  The Board has also considered Parts 3 and 4 of 
38 C.F.R., but does not find any regulatory provision that 
would be applicable to the facts in this case that would 
warrant a higher evaluation.  Specifically, there are no 
exceptional or unusual features present what would warrant an 
extraschedular evaluation.  38 C.F.R. §§ 3.321(b), 4.7; see 
Fisher v. Principi, 4 Vet.App. 57, 60 (1993).  The weight of 
the most credible and probative evidence being clearly 
against the claim, the doctrine of reasonable doubt may not 
be applied.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a disability rating in excess of 40 percent 
for a back disorder is denied.  

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

